EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Applicant should note the Taiwanese language document submitted with the IDS has not been considered.
The application has been amended as follows:
In the Claims:
Cancel claims 12-16 drawn to a non-elected invention.
In claim 1, line 10, delete “the” and insert ---a---.
In claim 2, line 2, after “first” insert ---data---.
In claim 10, line 10, delete “the”(second occurrence) and insert ---a---.
Statement of Reason for Allowance

2.	The following is an examiner’s statement of reasons for allowance:
The art of record neither teaches nor fairly suggests the method of independent claims 1 and 10, respectively, including the following combination of limitations defining the main invention/embodiment:
1. A method for managing backup data units, adapted to be used for managing backup data units stored in a data server, the backup data units including a first backup data unit established by copying a source data unit into the data server in response to a data backup command received at a first time point, the method comprising: 
acquiring a specified storage space in response to a data backup command received at a second time point; 
copying the first backup data unit to the specified storage space in a lightweight copy manner; 
writing differential data contents between the source data unit presented at the second time point and the source data unit presented at the first time point into the lightweight-copied first backup data unit in the specified storage space; and 
defining the resulting data stored in the specified storage space as a second backup data unit, 
wherein the second time point is later than the first time point.

And;
10. A method for managing backup data units, comprising: 
determining whether a head version of backup data unit corresponding to a source data unit to be backed up is existent in a data server when a data backup command is received; 
lightweight-copying the head version into a specified storage space of the data server to generate a lightweight-copied backup data unit if the head version is existent in the data server; 
copying differential data contents into the lightweight-copied backup data unit to generate a next-generation version in the specified storage space, wherein the differential data contents indicate a difference between the source data unit presented when the head version is generated and the source data unit presented when data backup command is received; and 
updating the next-generation version to the head version.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Claims 1-11 are allowable over the prior art of record.

Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 7:30AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/Primary Examiner, Art Unit 2139